Citation Nr: 0114220	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-22 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to June 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

A videoconference hearing was conducted by the undersigned 
Board member in January 2001.  A transcript of that hearing 
has been associated with the record on appeal.


REMAND

Upon review of the evidentiary record, the Board observes 
that the veteran was afforded a VA fee-basis examination in 
July 2000.  Review of the examination worksheet, which shows 
that the examination was ordered in July 2000, indicates that 
the veteran's claims folder was not to be sent to the 
examination location.  The Board notes that such medical 
examinations should "take into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); see also Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 4.2 
(2000) ("[i]f a diagnosis is not supported by the findings 
on the examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes").  

The Board further observes that review of the examination 
report concerning the above-mentioned July 2000 fee-basis 
examination shows that, while diagnoses indicated bilateral 
knee impairment with degenerative osteoarthritis "noted on 
X-ray," a report of X-ray findings are not shown to have 
been associated with the examination report.  Also, a VA Form 
119, Report of Contact, dated four days following the day in 
which the July 2000 fee-basis examination was conducted, 
indicates that the veteran had expressed his disappointment 
in the fact that X-rays were not conducted in the course of 
the examination.  Additionally, the Board notes that what 
appears to be a billing record invoice for bilateral knee X-
rays from the private medical provider who conducted the July 
2000 examination shows that bilateral knee X-rays were 
apparently conducted in early August 2000.  Again, evidence 
of such X-ray examination of the veteran's knees is not shown 
to be associated with the record.  As such, the Board is of 
the opinion that a contemporaneous and thorough examination 
should be conducted.  

The RO has assigned a 20 percent rating for both of the 
veteran's service-connected knee disabilities under 
Diagnostic Codes 5003 and 5257 of VA's Schedule for Rating 
Disabilities.  See RO rating decision of September 2000.

As indicated above, the record reflects that the veteran was 
recently administered a VA fee-basis examination in July 
2000.  In the course of the examination the veteran 
complained of symptoms of pain, weakness, stiffness, 
recurrent subluxation, swelling, inflammation, instability, 
dislocation, locking, fatigue, and lack of endurance.  He 
also complained of flare-ups, which he described as causing 
excruciating pain.  On examination, it was reported by the 
examiner that no effusion was present and that there was 
neither heat, redness, drainage, abnormal movement, 
instability or weakness.  Range of motion was reported as 
flexion to 90 degrees, and extension to 0 degrees, 
bilaterally.  The examiner did note that even a slight degree 
of range of motion testing caused the veteran a great deal of 
pain.  The examiner added that neither fatigue, weakness, 
lack of endurance, nor incoordination was shown.  It was 
further noted that the performing of range of motion testing 
was difficult due to the hyperactiveness of the veteran.  The 
report also mentioned that the veteran was bound to a 
wheelchair, and that his weight of 390 pounds would certainly 
act to exacerbate his knee condition.  The examiner described 
the effect of the veteran's condition on his usual 
occupation, as an insurance agent, as well on his daily 
activities, as "severe."  

Review of other medical records on file shows that bilateral 
arthritis of the knees has been diagnosed.  See private 
medical records showing treatment provided by Dr. Goletz, 
dated in April 1998 (left knee) and July 1998 (right knee).  
Additionally, a letter supplied VA dated in December 2000, 
and written by Dr. Goletz, indicates that the veteran has 
severe osteoarthritis and subluxation bilaterally, as well as 
bilateral tendinitis of the knees, secondary to his 
osteoarthritis.

An evaluation of the level of disability present includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).  In 
particular, governing VA regulations, set forth at 38 C.F.R. 
§ 4.40 (2000), provide for consideration of a functional 
impairment when evaluating the severity of a musculoskeletal 
disability.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a higher rating can be based on 
"greater limitation of motion due to pain on use."  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  See 
38 C.F.R. § 4.40 (2000).  

It is established Court doctrine that, in assigning a 
disability evaluation, VA must consider the effects of the 
disability upon ordinary use, and the functional impairment 
due to pain, weakened movement, excess fatigability, or 
incoordination.  See DeLuca, Schafrath, supra; 38 C.F.R. 
§§ 4.40, 4.45 (2000).  

The Board also points out that a precedent opinion from VA's 
Office of General Counsel (General Counsel) held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  A subsequent precedent opinion from General Counsel 
clarified that a separate rating for arthritis is in order if 
there is limitation of motion that is at least 0 percent 
disabling under Diagnostic Codes 5260 or 5261.  VAOPGCPREC 9-
98.

In the course of the above-mentioned hearing conducted by the 
undersigned Board member in January 2001, the veteran 
testified that he suffered from severe swelling of his knees 
and that he could neither stand nor walk any distances.  He 
added that he also had severe bilateral arthritis of the 
knees.  The veteran further indicated that he had been 
treated by Dr. Goletz for a little more than 10 years.  

As such, in order to comply with the statutory duty to 
assist, further appellate consideration will be deferred and 
the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify the names and complete addresses 
of any additional medical providers, 
either private or VA, who have treated 
him for his service-connected bilateral 
knee disabilities at issue.  
Specifically, the RO should seek to 
obtain all records associated with 
treatment afforded the veteran by Dr. 
Goletz since December 2000.  After 
securing any necessary release, the RO 
should attempt to obtain records of any 
treatment identified by the veteran which 
have not already been associated with 
record.  All records obtained should be 
added to the claims folder.  

2.  The RO should schedule the veteran for 
a VA examination by an orthopedist for the 
purpose of ascertaining the severity of 
his service-connected left and right knee 
disabilities.  The examination should 
include all necessary tests and studies, 
including X-rays.  The veteran's knees 
should be examined for degrees of both 
active and passive range of motion and any 
limitation of function of the parts 
affected by limitation of motion.  The 
examiner should also be asked to note the 
normal ranges of motion of the knee.  
Additionally, the examiner should be 
requested to determine whether either of 
the veteran's knees exhibit weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disabilities; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when either 
knee is used repeatedly over a period of 
time.  The presence or absence of any 
other symptomatology, including 
instability, related to the veteran's left 
knee and right knee should also be 
reported and the degree of any such 
instability should be indicated.  All 
findings should be reported in detail, and 
the examiner must be afforded an 
opportunity to review the veteran's claims 
file prior to the examination.

3.  The RO is to ensure that copies of all 
correspondence sent to the veteran with 
regard to the scheduling of the 
examinations are made part of the claims 
folder.  The RO is also requested to 
notify the veteran of 38 C.F.R. § 3.655 
(2000).

4.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, that report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2000) ("if the [examination] 
report does not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.").  See Green, 
supra; Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

5.  Any additional development or 
clarification suggested by the foregoing 
development should be undertaken by the 
RO.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
increased rating issues currently on 
appeal, to include consideration of the 
provisions set out in 38 C.F.R. §§ 4.40, 
4.45, and 4.59 (2000).  The RO should 
also consider whether separate disability 
ratings are warranted under separate 
Diagnostic Codes for the arthritis of 
either or both knees based on limitation 
of motion or functional impairment due to 
pain.  See VAOPGCPREC 23-97 (July 1997).  
See also VAOPGCPREC 9-98.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

